NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE PEREZ CORTES, AKA Juan                      No.   19-70554
Hernandez Suarez,
                                                 Agency No. A074-223-190
                Petitioner,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Jose Perez Cortes, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny in part and dismiss in

part the petition for review.

      The agency did not err in concluding that Perez Cortes did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (to demonstrate membership in a particular social

group, “[t]he applicant must ‘establish that the group is (1) composed of members

who share a common immutable characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question’” (quoting Matter of M-E-V-G-,

26 I & N. Dec. 227, 237 (BIA 2014))).

      We reject as unsupported by the record Perez Cortes’ contention that the

agency improperly determined that “Chicano/perceived American” was not a

nationality. See 8 U.S.C. § 1101(a)(21) (“[t]he term ‘national’ means a person

owing permanent allegiance to a state.”).

      Substantial evidence supports the determination that Perez Cortes failed to


                                            2                                   19-70554
establish a nexus between the harm he experienced or fears and a protected ground.

See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide

some evidence of [motive], direct or circumstantial”); Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”); Sagaydak v. Gonzales, 405 F.3d 1035, 1042 (9th Cir.

2005) (to establish a nexus to a political opinion ground, petitioner must show

“(1) that [he] had either an affirmative or imputed political opinion, and (2) that [he

was] targeted on account of that opinion.”).

      Thus, Perez Cortes’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Perez Cortes failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to consider Perez Cortes’s contentions that the IJ

violated his right to due process by denying him the opportunity to present

evidence and by failing to advise him about voluntary departure. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (requiring exhaustion of procedural

errors that could be corrected by the BIA).

      Perez Cortes’s contentions that the BIA violated his right to due process by


                                          3                                     19-70554
improperly placing the burden to establish eligibility on him and by not remanding

to the IJ for consideration of his eligibility for voluntary departure fail. See

8 U.S.C. § 1229c(b)(1)(d) (the applicant bears the burden to establish eligibility for

voluntary departure); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and substantial prejudice to prevail on a due process claim).

      We otherwise lack jurisdiction to review the agency’s denial of voluntary

departure where Perez Cortes does not raise a constitutional claim or question of

law, see Corro-Barragan v. Holder, 718 F.3d 1174, 1177 (9th Cir. 2013) (court’s

jurisdiction is limited to constitutional claims or questions of law in challenges to

denials of voluntary departure), and we do not consider new facts referenced in the

opening brief as to Perez Cortes’s eligibility, see Barrientos v. Lynch, 829 F.3d

1064, 1067 n.1 (9th Cir. 2016) (this court’s review is limited to the administrative

record).

      On June 26, 2019, the court granted a stay of removal. The stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           4                                       19-70554